Per Curiam.
As the only evidence of the partnership must be-either the declarations or the acts of the plaintiffs themselves, and as each of the plaintiffs has come into Court, and averred upon the record (by the allegation in the declaration) that he is one of the partners, trading under the firm of Woodward & Company, no further evidence of that fact can be required.
The Court in the case of Tibbs et al. v. Parrott, gave a naked opinion, that the allegation in the declaration must be proved, but did not say what would be sufficient primá facie evidence of the fact.
The defendants took a Bill of Exceptions.